VERNIERO, J.,
concurring in part, dissenting in part.
I join the Court in eliminating the “no work-no pay” rule from our common law. However, I agree with Justice LaVecchia’s analysis in respect of the meaning of “permitted by law” as that phrase is used in the parties’ agreement. Under our tripartite system, executive agencies may act only by virtue of an expressed or implied grant of authority from a legislative enactment or constitutional provision, or a judicial directive interpreting either of those sources. Silverman v. Berkson, 141 N.J. 412, 416-17, 661 A.2d 1266, cert. denied, 516 U.S. 975, 116 S.Ct. 476, 133 L. Ed.2d 405 (1995). Moreover, as a general rule, implied grants of authority to agencies are carefully circumscribed. See Playmates Toys, Inc. v. Dir., Div. of Taxation, 162 N.J. 186, 742 A.2d 968 (1999). Unlike the majority, I do not find an expressed or implied grant of authority to permit a back-pay award in this setting. On that narrow basis, I would affirm the judgment of the Appellate Division.